Exhibit 10.1
 
BACKUP CERTIFICATE AGREEMENT
 
This Backup Certificate Agreement is entered into among Indeck Maine Energy, LLC
(“Indeck Maine”), Ridgewood Providence Power Partners, L.P. (“RPPP”), Ridgewood
Rhode Island Generation, LLC (“RRIG”), Linwood 0708 LLC (“Linwood”), Rhode
Island LFG Genco, LLC (“RILG,” and together with RPPP, RRIG and Linwood, “Backup
Purchasers”), and acknowledged and consented to by, solely as to Section 5(b)
below, Covanta Energy Corporation (“Covanta”) and Ridgewood Power Management
LLC, as agent for Linwood, RPPP and RRIG under the Agreement (as defined below)
(“RPM”), as of August 19, 2008 (this “Backup Agreement”). Indeck Maine and
Backup Purchasers are referred to herein individually as a “Party” and
collectively, as the “Parties.” Capitalized terms not otherwise defined herein
have the meanings given to such terms in the Amendment or the Agreement (each
defined below).
 
RECITALS
 
WHEREAS, under that certain Certificate Purchase and Sale Agreement entered into
as of April 30, 2003 by and among Constellation Energy Commodities Group, Inc.,
f/k/a Constellation Power Source, Inc. (“Constellation”), Indeck Maine, RPPP,
RRIG and RPM, as amended by that certain letter agreement dated January 25, 2006
and Amendment No. 1 dated as of October 31, 2006 (the “Previously Effective
Agreement”), Indeck Maine, RPPP, RRIG and Linwood agreed to sell Certificates to
Constellation;
 
WHEREAS, under that certain Purchase and Sale Agreement dated as of the date
hereof among Ridgewood Maine, L.L.C., Indeck Energy Services, Inc., Covanta and,
for certain limited purposes, Indeck Maine (the “Purchase and Sale Agreement”),
Ridgewood Maine, L.L.C. and Indeck Energy Services, Inc. shall sell, assign,
transfer and convey to Covanta their respective membership interests in Indeck
Maine (the “Transaction”);
 
WHEREAS, under that certain Assignment, Assumption, Release and Amendment to the
Agreement dated as of July 31, 2008 (the “Amendment”), Indeck Maine agreed to
assign its respective rights and obligations under the Agreement to Linwood and
Linwood agreed to assume such rights and obligations as of the Effective Date
(as defined below) (the Previously Effective Agreement, as amended by the
Amendment, is referred to herein as the “Agreement”);
 
WHEREAS, as a result of the transactions contemplated by the Agreement, Linwood,
RPPP and RRIG are obligated to provide Constellation with the Certificates
required for the 2008 Optional Firm Transaction and, if Constellation so elects,
the 2009 Optional Firm Transaction;
 
WHEREAS, in order to fulfill such obligations, Backup Purchasers wish to
purchase from Indeck Maine and Indeck Maine wishes to sell to Backup Purchasers
certain Second Standard Certificates as contemplated in this Backup
Agreement; and
 
WHEREAS, Indeck Maine has agreed to act as agent (the “Agent”) for Linwood, RPPP
and RRIG with respect to Delivery of Second Standard Certificates to
Constellation and payments therefor pursuant to that certain Agency Agreement
dated as of the date hereof (the “Agency Agreement”) among Indeck Maine, RPM,
Linwood, RPPP and RRIG.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
become legally bound, agree as follows:
 
1. This Backup Agreement shall become valid, effective and enforceable as of the
date this Backup Agreement is fully executed by all the Parties hereto, provided
that Sections 2 through 11 shall be subject to, and not valid, effective or
enforceable until, the closing of the Transaction (the “Effective Date”).
Subject to and upon the Effective Date, the Parties agree that they will
commence the performance of their obligations under Sections 2 through 11 of
this Backup Agreement.





--------------------------------------------------------------------------------



 



2. (a) To the extent Linwood, RPPP and RRIG are permitted pursuant to the terms
of the Agreement to provide Constellation with Second Standard Certificates
(rather than First Standard Certificates) for 2008 to meet their obligations
under the 2008 Optional Firm Transaction, Indeck Maine shall, subject only to
Force Majeure, sell, transfer and Deliver to Backup Purchasers and Backup
Purchasers shall purchase and take from Indeck Maine, Certificates for MWhs of
generation from its biomass generating facilities located in Jonesboro, Maine
and West Enfield, Maine, which include (a) Indeck West Enfield (NEPOOL GIS Asset
I.D. #445) and (b) Indeck Jonesboro (NEPOOL GIS Asset I.D. #446) (together, the
“Biomass Projects”) in 2008 meeting the Second Standards (“Maine Biomass 2008
Generation”), at the times, and in amounts equal to, the Second Standard
Certificates otherwise to be Delivered by Linwood, RPPP and RRIG to
Constellation under the Agreement for the 2008 Optional Firm Transaction, which
will not in any event exceed 208,651 such Certificates (less Certificates
Delivered pursuant to the Agreement prior to the Effective Date). Linwood, RPPP
and RRIG’s agreed schedule for the delivery of Second Standard Certificates to
Constellation, and thus, upon the Effective Date, the expected delivery schedule
for Indeck Maine hereunder, with respect to the 2008 Optional Firm Transaction
(less Certificates Delivered pursuant to the Agreement prior to the Effective
Date) is attached hereto as Exhibit A to this Backup Agreement.
 
(b) To the extent Linwood, RPPP and RRIG are permitted pursuant to the terms of
the Agreement to provide Constellation with Second Standard Certificates (rather
than First Standard Certificates) for 2009 to meet their obligations under the
2009 Optional Firm Transaction, Indeck Maine shall, subject only to Force
Majeure, sell, transfer and Deliver to Backup Purchasers and Backup Purchasers
shall purchase and take from Indeck Maine, Certificates for MWhs of generation
from its Biomass Projects in 2009 meeting the Second Standards (“Maine Biomass
2009 Generation”), at the times, and in an amounts equal to, the Second Standard
Certificates otherwise to be Delivered by Linwood, RPPP and RRIG to
Constellation under the Agreement for the 2009 Optional Firm Transaction, which
will not in any event exceed 208,651 such Certificates. Linwood, RPPP and RRIG
will provide Indeck Maine with the schedule for the delivery of First and Second
Standard Certificates to Constellation, and thus, upon the Effective Date, the
expected delivery schedule for Indeck Maine for Second Standard Certificates
hereunder, with respect to the 2009 Optional Firm Transaction promptly after
Linwood, RPPP and RRIG and Constellation reach agreement upon any such schedule.
 
(c) Notwithstanding paragraphs (a) and (b) above, solely to the extent Indeck
Maine is unable to provide Certificates to Backup Purchasers as required by
paragraphs (a) and (b) that have been generated from the Biomass Projects and
such failure is not excused as a Force Majeure, Indeck Maine may Deliver
Certificates to Backup Purchasers otherwise meeting all of the other terms and
conditions of paragraphs (a) and (b) above, but which have not been generated by
the Biomass Projects.
 
(d) For purposes of this Backup Agreement, a Certificate shall only be deemed to
be “Delivered” if (1) such Certificate has been created on its “Creation Date”
in the NEPOOL GIS and (2) such Certificate has subsequently been deposited in
one of Backup Purchasers’ account in the NEPOOL GIS. Title to and risk of loss
with respect to the Certificates shall pass to Backup Purchasers upon Delivery
of such Certificates to Backup Purchasers as provided herein. Notwithstanding
any other provisions of this Section 2 to the contrary, delivery of Certificates
to Constellation under the Agency Agreement shall constitute Delivery hereunder.
 
(e) Backup Purchasers shall pay Indeck Maine the same price for the Certificates
to be delivered hereunder as the price Linwood, RPPP and RRIG are entitled to
receive (without setoff) from Constellation for such Certificates under the
Agreement. Notwithstanding the foregoing, payment of any amount by Constellation
to the Agent under the Agency Agreement shall satisfy Backup Purchasers’ payment
obligations with respect to that same amount under this Backup Agreement.
 
(f) Indeck Maine shall be entitled to reduce its obligations to Deliver
Certificates under Section 2(a) of this Backup Agreement by the amount equal
(without duplication of any reduction) to the Maine Biomass 2008 Generation
Certificates actually Delivered under the Agreement prior to or on the Effective
Date. For the avoidance of doubt, nothing herein, shall entitle Indeck Maine to
receive compensation from Backup Purchasers for any Certificates Delivered to
Constellation prior to or on the Effective Date, except to the extent such
compensation is part of the Working Capital Payment under the Purchase and Sale
Agreement.


2



--------------------------------------------------------------------------------



 



(g) With respect to each sale and Delivery of Certificates hereunder, Indeck
Maine represents, warrants and agrees that it shall convey good and marketable
title to such Certificates upon Delivery and will Deliver such Certificates,
free and clear of any and all Liens and Claims.
 
(h) If and to the extent that Constellation sets off any Seller Amount against
any Indeck Maine Amount under Section 5.4 of the Agreement and Section 9 of the
Amendment and Backup Purchasers have not otherwise paid such set off amount to
Indeck Maine under Section 2 hereof, Backup Purchasers shall immediately
reimburse Indeck Maine for such set off amount. Backup Purchasers represent and
warrant to and agree with Indeck Maine that, except with respect to the
obligations of Linwood, RPPP and RRIG under the Agreement and except as provided
in Section 9 below, Backup Purchasers have and will have during the term hereof
no other agreements, contracts or undertakings with Constellation which could
give rise to additional rights of Constellation to so set off against the Indeck
Maine Amount.
 
(i) In event that either Backup Purchasers or Indeck Maine claims the occurrence
of a Force Majeure hereunder, the Party claiming that Force Majeure shall have
the same rights and obligations and shall be subject to the same restrictions
with respect to that Force Majeure as if it were the “Claiming Party” under
Section 3.4 and under the definition of “Force Majeure” in Article 10 of the
Agreement, and the Party or Parties not claiming that Force Majeure shall have
the same rights and obligations, and shall be subject to the same restrictions
with respect to that Force Majeure as if it were the “non-Claiming Party” under
Section 3.4 and under the definition of Article 10 of the Agreement.
Notwithstanding the foregoing, this Backup Agreement may not be terminated as a
result of a Force Majeure unless the Agreement has been terminated as a result
of the same Force Majeure.
 
(j) So long as the Agency Agreement is in effect and Agent’s power and authority
to act thereunder has not been suspended pursuant to Section 5 of the Agency
Agreement, Indeck Maine will Deliver directly to Constellation all of the Second
Standard Certificates to be delivered under the Agreement, invoice and receive
payment from Constellation and collect payment from Constellation for such
Second Standard Certificates (subject to the terms of the Agency Agreement). So
long as the Agency Agreement is in effect, Agent’s power and authority to act
thereunder has not been suspended pursuant to Section 5 of the Agency Agreement,
and Indeck Maine complies with the first sentence of this Section 2(j), Linwood,
RPPP and RRIG will not deliver Second Standard Certificates to Constellation
under the Agreement (or invoice, receive payment or collect amounts related
thereto) in place of the Second Standard Certificates to be delivered by Indeck
Maine under Sections 2(a), 2(b) and 2(c) of this Backup Agreement.
 
(k) RILG consents to the arrangements set forth in the Agency Agreement.
 
3. (a) As soon as practicable after the end of each calendar month, Indeck Maine
will prepare and deliver to Backup Purchasers the invoice and other information
(collectively, the “Invoice Information”) required under Section 5.1 of the
Agreement for any Certificates Delivered by it under Section 2(a) or 2(b) of
this Backup Agreement, which Invoice Information shall be prepared in accordance
with Section 5.1 of the Agreement and Section 9 of the Amendment.
 
(b) All such invoices properly submitted by Indeck Maine to Backup Purchasers
pursuant to this Agreement and in accordance with Section 5.1 of the Agreement
shall be due and payable by Backup Purchasers in accordance with Indeck Maine’s
invoice instructions on or before the later of the twenty-third (23rd) day of
the calendar month in which such invoice was so submitted, and the thirteenth
(13th) day after receipt of the invoice or, if such day is not a Business Day,
then on the next Business Day. Each Party will make payments by electronic funds
transfer, or by other mutually agreeable method(s), to the account designated by
the other Party in Exhibit B hereto. Any amounts not paid by the due date
therefor will be deemed delinquent and will accrue interest at the Interest
Rate, such interest to be calculated from and including the due date to but
excluding the date the delinquent amount is paid in full.
 
(c) Indeck Maine will comply with the requirements of Section 5.5 of the
Agreement with respect to any Invoice Information delivered to Constellation by
Indeck Maine.
 
4. (a) Indeck Maine hereby agrees to retain in its own NEPOOL GIS account
Certificates relating to Maine Biomass 2008 Generation, up to 208,651
Certificates (less Certificates Delivered pursuant to the


3



--------------------------------------------------------------------------------



 



Agreement prior to the Effective Date) meeting the Second Standards (the “2008
Hold Back”), until the sooner of (x) the date on which Indeck Maine has received
written notice from Backup Purchasers indicating that Linwood’s, RPPP’s and
RRIG’s obligations to Constellation under the Agreement for the balance of the
2008 Optional Firm Transaction have been satisfied or (y) April 30, 2009;
provided Indeck Maine shall be entitled to reduce the amount of its 2008 Hold
Back by an amount equal to the Maine Biomass 2008 Generation Certificates
actually Delivered under this Backup Agreement as and when such amounts are
Delivered. Backup Purchasers shall promptly provide to Indeck Maine written
notice of Linwood’s, RPPP’s and RRIG’s satisfaction of the obligations to
Constellation under the Agreement for the balance of the 2008 Optional Firm
Transaction upon such satisfaction.
 
(b) Indeck Maine hereby agrees to retain in its own NEPOOL GIS account all
Certificates relating to Maine Biomass 2009 Generation, up to 208,651
Certificates meeting the Second Standards (the “2009 Hold Back”), until the
sooner of (x) the date on which Indeck Maine has received written notice from
Backup Purchasers indicating that Linwood’s, RPPP’s and RRIG’s obligations to
Constellation under the Agreement for the balance of the 2009 Optional Firm
Transaction have been satisfied or (y) April 30, 2010; provided Indeck Maine
shall be entitled to reduce the amount of its 2009 Hold Back by an amount equal
to the Maine Biomass 2009 Generation Certificates actually Delivered under this
Backup Agreement as and when such amounts are Delivered; and, provided, further,
that Indeck Maine’s obligation to hold back up to 208,651 Certificates as the
2009 Hold Back shall be reduced Certificate for Certificate to the extent that
Linwood, RPPP and RRIG commit to provide to Constellation greater than 51,349
Certificates in 2009 meeting the First Standards.
 
(c) Within fifteen (15) days after the end of each calendar quarter, Backup
Purchasers and Indeck Maine will provide each other with a report of (i) the
number of Certificates Delivered by Linwood, RPPP and RRIG or Indeck Maine, as
the case may be, to Constellation either under the Agreement or under the Agency
Agreement for the 2008 Optional Firm Transaction and/or for the 2009 Optional
Firm Transaction, (ii) the MWhs of generation produced by its respective
facilities for the current calendar year through the end of such calendar
quarter, and (iii) a good faith forecast of the MWhs of generation it expects
its respective facilities to produce for the remainder of the calendar year.
 
5. (a) Unless excused by Force Majeure (subject to Section 2(i)) or Backup
Purchasers’ failure to perform, in the event that Indeck Maine Delivers fewer
Certificates than it is required to Deliver hereunder (the number of
Certificates that Indeck Maine fails to Deliver being referred to herein as the
“Deficiency”), Indeck Maine shall pay to Backup Purchasers an amount equal to
the product of (x) the Deficiency and (y) the positive difference, if any,
between the price to be paid for each Certificate under the Agreement and the
Replacement Price therefor, plus Deficiency Costs incurred by Constellation,
plus Backup Purchasers’ reasonable attorneys’ fees, each in connection with such
failure. As used in this Section 5(a), “Deficiency Costs” means, without
duplication, any brokerage fees, commissions and similar third party transaction
costs and expenses reasonably incurred by Constellation either in terminating a
Transaction pursuant to which Constellation hedged its obligations or entering
into new arrangements which replace such Terminated Transaction, plus all
reasonable attorneys’ fees and expenses incurred by Constellation in connection
with a Deficiency. The Parties hereby agree that the amounts payable under this
Section 5 are the only damages for the failure of Indeck Maine to perform its
obligations under this Backup Agreement.
 
(b) Covanta agrees to deliver to Backup Purchasers promptly upon execution of
this Backup Agreement by all of the Parties hereto a guaranty of the obligations
of Indeck Maine under this Backup Agreement, with a guaranteed amount not to
exceed at any time an amount equal to 80% of the amount required to be funded at
such time in the Account under and pursuant to Section 5.2 of the Agreement (but
not the amount required with respect to Section 3.6 of the Agreement), but in
any event not to exceed a maximum amount of $7,300,000, in the form of Exhibit C
attached hereto, which guaranty shall be subject to, and its effectiveness
conditioned upon, the Effective Date.
 
6. Indeck Maine agrees to operate the Biomass Projects so as to maximize the
MWhs of generation in respect of which Certificates are to be Delivered under
Sections 2(a) and 2(b) above; provided, however, that in no event shall Indeck
Maine be required to operate the Biomass Projects in a manner not in accordance


4



--------------------------------------------------------------------------------



 



with good utility practice and industry standards. Additionally, if the
Effective Date occurs on or before September 30, 2008, Indeck Maine shall notify
Backup Purchasers not later than September 30, 2008 of Indeck Maine’s forecasted
generation at the Biomass Projects during 2009.
 
7. Subject to and upon the Effective Date, Indeck Maine, without any further
action required, shall transfer and assign its entire interest in the Account,
including all amounts on deposit in the Account, to Linwood, which transfer is
subject to the rights and security interest of Constellation in such interest in
the Account.
 
8. If Constellation fails to exercise its option under the Agreement with
respect to the 2009 Optional Firm Transaction by the deadline date therefor in
the Agreement, then all provisions of this Agreement related to the 2009
Optional Firm Transaction, and the requirements of Sections 2(b) and 4(b)
herein, shall be of no further force and effect.
 
9. (a) Linwood, RPPP, RRIG and RPM shall not amend or modify any term, condition
or covenant of the Agreement unless (i) Linwood, RPPP, RRIG and RPM give Indeck
Maine prior written notice of any such proposed amendment or modification,
including a copy of the proposed documentation to effect such amendment or
modification, and (ii) Linwood, RPPP, RRIG and RPM comply with the following
procedures, upon Indeck Maine’s reasonable opportunity to review such notice
(together with all necessary and appropriate documentation), which opportunity
to review will in no event be longer than ten (10) Business Days after receipt
of such notice and all such necessary and appropriate documentation that may be
reasonably requested by Indeck Maine:
 
(1) in the event that Indeck Maine reasonably determines that such proposed
amendment or modification of the Agreement could reasonably be expected to have
an adverse impact on Indeck Maine’s rights or obligations under any material
term, condition or covenant of this Backup Agreement or the Agency Agreement on
and after the Effective Date, Linwood, RPPP, RRIG and RPM shall not amend or
modify any such material term, condition or covenant of the Agreement having
such adverse impact on Indeck Maine without obtaining Indeck Maine’s prior
written consent to any such amendment or modification, such consent of Indeck
Maine not to be unreasonably withheld, conditioned or delayed; and
 
(2) in the event that Indeck Maine reasonably determines that clause (1) above
does not apply to such proposed amendment or modification of the Agreement and
that such proposed amendment or modification could reasonably be expected to
materially reduce the contractual incentives or remedies for performance of any
terms, conditions or covenants of Linwood, RPPP, RRIG under the Agreement on and
after the Effective Date (including any reduction in or modification to
collateral, terms of guaranties or other security arrangements other than an
immaterial reduction in or modification to collateral, terms of guaranties or
other security arrangements), Linwood, RPPP, RRIG and RPM shall not amend or
modify any such term, condition or covenant of the Agreement without providing
to Indeck Maine, prior to execution of the first such amendment or modification,
a one-time cash deposit in the amount of $6,000,000 (the “Escrow Deposit”) to be
held as collateral security pursuant to the Escrow Agreement dated as of the
date hereof among Indeck Maine, Backup Purchasers and Capital One, N.A., as
escrow agent (the “Escrow Agreement”) to secure the performance of Backup
Purchasers under this Backup Agreement and the Agency Agreement. The Escrow
Deposit will be held in an interest-bearing bank account and may be drawn on by
Indeck Maine to the extent that Backup Purchasers fail to make any payment as
and when due pursuant to the terms of this Backup Agreement or the Agency
Agreement. Upon the expiration or termination of this Backup Agreement, all
amounts in the Escrow Deposit (include all interest earned on amounts therein)
at such time will be released to Backup Purchasers absent any pending obligation
of the Backup Purchasers or any claim by Indeck Maine under the Escrow
Agreement.
 
(b) Linwood, RPPP and RRIG represent, warrant and agree to comply with the terms
and conditions of the Agreement at all times during the term of the Backup
Agreement.
 
(c) During the term hereof, Backup Purchasers shall promptly provide to Indeck
Maine a written copy of any notice or other communication received from or
delivered to Constellation pursuant to the terms and conditions of the
Agreement, including, without limitation, any and all (i) invoices delivered by
Linwood,


5



--------------------------------------------------------------------------------



 



RPPP and RRIG to Constellation, (ii) notices from Constellation related to the
amount or timing of any requests for Delivery of Certificates meeting either
First or Second Standards, (iii) Constellation’s exercise of its option under
the Agreement with respect to the 2009 Optional Firm Transaction, or (iv) notice
from or to Constellation of breach, default or termination.
 
(d) Upon the reasonable request of either Party, the other Party shall provide
to the requesting Party all reasonable documentation and information related to
the administration and/or performance of the Agreement, this Backup Agreement
and the Agency Agreement. The Parties further agree to provide to each other
audit rights regarding the administration and performance of the Agreement and
the Backup Agreement equivalent to the audit rights set forth in Section 5.5 of
the Agreement. In furtherance of the purposes of this Section, Indeck Maine may
reasonably direct Linwood, RPPP and RRIG to exercise their rights to audit the
records of Constellation with respect to any Certificates and “Invoice
Information” provided by Agent directly to Constellation under the Agency
Agreement or to Backup Purchasers hereunder and to provide Agent with reasonable
access to the information obtained with respect to such Certificates and Invoice
Information, subject to the confidentiality provisions of Section 9.4 of the
Agreement.
 
10. This Backup Agreement shall terminate upon any termination of the Agreement
unless such termination of the Agreement was caused by a breach or default of
Linwood, RPPP or RRIG thereunder.
 
11. Except as otherwise provided herein, either Party may terminate this Backup
Agreement in the event the other Party is in breach of any material obligation
hereunder and Party in breach fails to cure such breach within thirty days of
receipt from the other Party of written notice of such breach.
 
12. All notices, requests, demands, claims and other communications hereunder
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given (i) upon confirmation of facsimile,
(ii) one Business Day following the date sent when sent by overnight delivery
and (iii) five Business Days following the date mailed when mailed by registered
or certified mail return receipt requested and postage prepaid at the following
address:
 
If to Backup Purchasers:
 
Ridgewood Providence Power Partners, L.P.,
Ridgewood Rhode Island Generation, LLC &
Linwood 0708 LLC
Rhode Island LFG Genco, LLC
947 Linwood Avenue
Ridgewood, NJ 07450
Fax: (201) 447-0474
 
Attn.: General Counsel
 
If to Indeck Maine:
 
Indeck Maine Energy, L.L.C.
40 Lane Road
Fairfield, NJ 07004
Attn: General Counsel
Tel: (973) 882-7160
Fax: (973) 882-7357
 
Attn.: General Counsel
 
and, a copy to:
 
Covanta Energy Corporation
40 Lane Road
Fairfield, NJ 07004
Attn: General Counsel
Tel: (973) 882-7160
Fax: (973) 882-7357


6



--------------------------------------------------------------------------------



 



 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
 
13. Backup Purchasers represent and warrant to Indeck Maine that as of the date
of this Backup Agreement the forecasted generation at RPPP’s and RRIG’s
Facilities during 2009 will be between 130,000 MWhs and 150,000 MWhs (of which
86,901 MWhs of generation represents vintage production for purposes of the
Massachusetts renewable energy portfolio standard and therefore does not qualify
for First Standard Certificates under the Agreement) and there are no planned
expansions, modifications, shutdowns or other operational issues of which Backup
Purchasers are aware related to such Facilities which are reasonably expected to
materially affect the range of such forecasted generation.
 
14. Two or more counterparts of this Backup Agreement may be signed by the
Parties, each of which shall be an original but all of which together shall
constitute one and the same instrument. Facsimile signatures on this Backup
Agreement shall have the same force and effect as original signatures.
 
15. This Backup Agreement sets out the entire agreement between the Parties as
to the subject matter hereof. This Backup Agreement is governed by and construed
in accordance with the laws of the State of New York without giving effect to
conflict of law principles.
 
16. This Backup Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns, but neither this
Backup Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by any Party, including by operation of law, without the prior
written consent of the other Parties, such consent not to be unreasonably
withheld, conditioned or delayed, provided, however, that no assignment shall in
any way affect a Party’s obligations or liabilities under this Agreement. Any
assignment in contravention of the foregoing sentence shall be null and void and
without legal effect on the rights and obligations of the Parties hereunder.
 
17. The Parties acknowledge and agree that the transactions contemplated by this
Backup Agreement constitute “forward contracts” within the meaning of the United
States Bankruptcy Code. Each of the Parties represents that it is a “forward
contract merchant” within the meaning of the United States Bankruptcy Code.
 
18. A condition to the effectiveness of this Backup Agreement shall be the
execution and delivery of the Agency Agreement by all of the parties thereto,
including the parties contemplated to acknowledge the Agency Agreement.
 
[The Remainder of this Page Left Intentionally Blank]


7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Backup Agreement as of the
date first written above.
 

             
LINWOOD 0708 LLC
                INDECK MAINE ENERGY, LLC               By:   Ridgewood Renewable
Power LLC, its
Manager                      
By:
 
/s/  Randall D. Holmes
  By:  
/s/  Randall D. Holmes
   

     

    Name: Randall D. Holmes       Name: Randall D. Holmes     Title: President
and Chief Executive Officer       Title: President and Chief Executive Officer  
    RIDGEWOOD RHODE ISLAND
GENERATION, LLC   RIDGEWOOD PROVIDENCE POWER PARTNERS, L.P.               By:  
Ridgewood Management Corporation, its Manager   By:   Ridgewood Providence Power
Corporation, its General Partner              
By:
 
/s/  Randall D. Holmes
  By:  
/s/  Randall D. Holmes
   

     

    Name: Randall D. Holmes       Name: Randall D. Holmes     Title: President
and Chief Executive Officer       Title: President and Chief Executive Officer  
       
RHODE ISLAND LFG GENCO, LLC
                      By:   Ridgewood Renewable Power LLC, its
Manager                      
By:
 
/s/  Randall D. Holmes
           

            Name: Randall D. Holmes             Title: President and Chief
Executive Officer          
Acknowledged and agreed to as of the date first written above:
  COVANTA ENERGY CORPORATION, solely as to Section 5(b) hereof              
By:
 
/s/  Anthony J. Orlando
           

            Name: Anthony J. Orlando             Title: President And Chief
Executive Officer           RIDGEWOOD POWER MANAGEMENT LLC, as agent under the
Agreement               By:   Ridgewood Management Corporation, its Manager    
                 
By:
 
/s/  Randall D. Holmes
           

            Name: Randall D. Holmes             Title: President and Chief
Executive Officer        




8